                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                    )                      4:18CV3138
                                                 )
                        Plaintiff,               )
                                                 )                   MEMORANDUM
        v.                                       )                    AND ORDER
                                                 )
DOUGLAS COUNTY, et al.,                          )
                                                 )
                        Defendants.              )



       Plaintiff has filed a belated motion for extension of time (Filing 52) to file a reply brief in
support of his motion for summary judgment (Filing 40), which has been pending since July 30,
2019, and to which Defendants timely responded on August 20, 2019 (Filing 47). Plaintiff was
previously granted an extension of time, until September 23, 2019, to file his reply brief (Filing 51).1

        Plaintiff avers he was unable to access the prison library between September 6-22, 2019
(Filings 52, 53). While Defendants dispute this contention as being unsupported by any independent
evidence, the court accepts Plaintiff’s sworn statement and will grant Plaintiff’s requested 21-day
extension of time. Plaintiff is advised, however, that the court does not intend to grant any further
extensions, and that the cross-motions for summary judgment will be ripe for determination on
October 15, 2019.

       IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 52) is granted, and,
accordingly, that Plaintiff shall have until October 15, 2019, to file a reply brief in support of his
motion for summary judgment.

        DATED this 9th day of October, 2019.

                                                BY THE COURT:

                                                s/ Richard G. Kopf
                                                Senior United States District Judge




        1
        Plaintiff has also been granted several extensions of time to respond to Defendants’ motion
for summary judgment (Filing 15), which was filed on February 28, 2019.
